Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rienzi, J.), rendered April 10, 1986, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Upon this record, we conclude that the Supreme Court, Kings County, properly denied the defendant’s request for a Wade hearing inasmuch as the undercover police officer’s station house viewing of the defendant at the time of his arrest only four hours after the drug transaction was merely confirmatory and the circumstances surrounding the identification did not give rise to a reasonable possibility that the officer’s identification was the product of the station house viewing rather than of his initial observation of the defendant (see, People v Morales, 37 NY2d 262; People v Leacraft, 128 AD2d 640; People v Marrero, 110 AD2d 785).
The defendant’s claim that he was not afforded an opportunity to be heard in mitigation of his sentence is belied by the record of the sentencing proceeding. Brown, J. P., Kunzeman, Rubin and Kooper, JJ., concur.